—In an action, inter alia, to permanently enjoin the defendant from divulging and using confidential trade secret information obtained while in the plaintiffs employ, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Fredman, J.), entered January 6, 1997, as granted that branch of the plaintiffs motion which was for a preliminary injunction.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the plaintiffs motion which was for a preliminary injunction is denied.
The plaintiff failed to demonstrate that information regarding its customer complaints is of such a nature as to entitle this information to trade secret protection (see, Ashland Mgt. v Janien, 82 NY2d 395; Reed, Roberts Assocs. v Strauman, 40 NY2d 303; NCN Co. v Cavanagh, 215 AD2d 737). Moreover, the plaintiff failed to demonstrate that the defendant divulged or used such information after he left the plaintiffs employ (see, Cool Insuring Agency v Rogers, 125 AD2d 758). The plaintiff has not shown sufficient proof that the defendant contacted any of the plaintiffs current employees. Under these circumstances, the plaintiff was not entitled to a preliminary injunction (see, NCN Co. v Cavanagh, supra; Walter Karl, Inc. v Wood, 137 AD2d 22; see also, Aetna Ins. Co. v Capasso, 75 NY2d 860).
Pizzuto, J. P., Santucci, Joy and Friedmann, JJ., concur.